
	

113 S703 IS: To amend the Immigration and Nationality Act to provide for the eligibility of the Hong Kong Special Administrative Region for designation for participation in the visa waiver program for certain visitors to the United States. 
U.S. Senate
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 703
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2013
			Ms. Hirono (for herself
			 and Mr. Hatch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for the eligibility of the Hong Kong Special Administrative Region for
		  designation for participation in the visa waiver program for certain visitors
		  to the United States. 
	
	
		1.Eligibility of Hong Kong
			 Special Administrative Region for designation for participation in visa waiver
			 program for certain visitors to the United StatesSection 217(c) of the Immigration and
			 Nationality Act (8 U.S.C. 1187(c)) is amended by adding at the end the
			 following new paragraph:
			
				(12)Eligibility of
				certain region for designation as program countryThe Hong Kong
				Special Administrative Region of the People's Republic of China—
					(A)shall be eligible
				for designation as a program country for purposes of this subsection;
				and
					(B)may be designated
				as a program country for purposes of this subsection if such region meets
				requirements applicable for such designation in this
				subsection.
					.
		
